Case 1:21-cv-00006-MN Document 14-3 Filed 03/11/21 Page 1 of 3 PageID #: 187




                  EXHIBIT C
12/29/2020        Case 1:21-cv-00006-MN            Document
                           How to Setup iPad enrolled              14-3 Filed
                                                      in Mosyle - Technology        03/11/21
                                                                             Services             Page
                                                                                      Knowledge Base      2 of 3Services
                                                                                                     - Technology PageID    #: 188
                                                                                                                         Knowledge Center

Dashboard / … / iPad Support

How to Setup iPad enrolled in Mosyle
Created by Mehring, Rashell, last modified on Dec 14, 2020


Text directions (visual supports are located in the next section):
    1.   Power on the device (power button is located on the top right corner of the device if the charging port is on the bottom)
    2.   Press the Home Button to start the setup process
    3.   Select the appropriate language
    4.   Select the appropriate country or region
    5.   On the Quick Start screen, tap Set Up Manually
    6.   Connect to a network (if you are at an SSD site use SSD_Secured and you may receive a security request - tap on Trust in
         the top, right corner)
    7.   On the Remote Management screen tap Next (it may take a few minutes for the device to go through management
         configuration)
    8.   Tap to enable Location Services (this allows us to locate the device if it is missing/lost - if the device freezes on this
         screen do a hard reset by holding the power button and Home button down at the same time until a white Apple icon
         appears on the screen)
    9.   Select the desired screen appearance, tap Continue
   10.   The Mosyle Manager app should auto-install on the home screen (if it does not appear please contact Tech Services by
         submitting a tech support ticket at jira.ssdmo.org)
   11.   If you receive a Bluetooth request - do not allow (it's ok if you allow)
   12.   If you receive a location request- Allow while using the App (it's ok if you select a different option)
   13.   If you know your department code or have a department QR code, tap to open the Mosyle Manager app
              a. enter your department code in the Activation Code text box or
              b. tap on the image of the QR code
                       i. Allow camera access
                      ii. hover the camera of the device over the QR code that was provided to you from Tech Services
                     iii. Tap on Force Push
                     iv. Tap on Back in the top left corner
                      v. Tap on Self-Service (under Self-Service you will find all of the apps that are deployed to iPads in your
                          department - if you need additional apps please request through a technology services support ticket at
                          jira.ssdmo.org



Step-by-step video




                            MosyleiPadSetup.mp4




        QR code Visual Supports

         After the device is set up (connected to wifi) tap on the Mosyle Manager App




         Tap on the QR code

         Tap OK to accept the permissions for the app to use the camera

         Hover the camera over the QR code provided in your ticket.



https://confluence.ssdmo.org/display/TSHC/How+to+Setup+iPad+enrolled+in+Mosyle                                                              1/2
12/29/2020     Case 1:21-cv-00006-MN            Document
                        How to Setup iPad enrolled              14-3 Filed
                                                   in Mosyle - Technology        03/11/21
                                                                          Services             Page
                                                                                   Knowledge Base      3 of 3Services
                                                                                                  - Technology PageID    #: 189
                                                                                                                      Knowledge Center

Page information
Page title: How to Setup iPad enrolled in Mosyle                                                                       Created date:    07-23-2020
Created by: Technology Services Department                                                                        Last modified date:   12-14-2020




https://confluence.ssdmo.org/display/TSHC/How+to+Setup+iPad+enrolled+in+Mosyle                                                                  2/2
